In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                   No. 02-19-00231-CV

IN THE INTEREST OF J.S. AND R.S.,            §   On Appeal from the 325th District Court
CHILDREN
                                             §   of Tarrant County (325-645471-18)

                                             §   October 31, 2019

                                             §   Opinion by Justice Wallach


                                        JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s termination order. It is ordered that the termination

order of the trial court is affirmed.


                                         SECOND DISTRICT COURT OF APPEALS


                                         By _/s/ Mike Wallach___________________
                                            Justice Mike Wallach